Anderson, Staples and Burks, J’s,
concurred in the opinion of Christian, J.
The decree was as follows:
The court is of opinion, for reasons stated in writing and filed with the record, that there is no error in the decree of the said circuit court of the city of Eichmond, rejecting the petition of the parties who intervened in the proceedings in said court, nor in rejecting the petition of the appellant M. Gillen. And the court is further of opinion that there is no error in said decree establishing the claims of the appellees and directing a sale of the road-bed, franchises, property,&c., of the Washington and Ohio Eailroad Company. It is therefore decreed and ordered that the decree of the said circuit court bf the city of Eichmond be affirmed, subject to the modification hereinafter specified, and that the appellees recover against the several appellants in each case §30 damages, and their costs by them expended in defending the, appeals and writs of supersedeas here. And on motion of the appellees, without objection on the part of the appellants, it is further decreed and ordered, that unless the said Washington and Ohio Eailroad Company, or some one for them, shall pay the debts decreed by the said circuit court to be paid, both principal and interest, within ten days after the rising of this court, the commissioners appointed by said decree shall proceed to execute the order of sale as directed therein.
Decree affirmed.